DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Response to Arguments
Regarding claim 1, the applicant's arguments filed 1/28/22 have been fully considered but they are not persuasive. On page 8, the applicant argues that the supporting reference of De Pedro, relates to a different field of endeavor and further asserts that the reference is not pertinent to any problem addressed in the present application. The examiner finds this argument non-persuasive, as both inventions are drawn to a device that is used to clamp tissue between two side of a securing mechanism, wherein when the opposite side of the base of the mechanism is squeezed towards each other, the side open up to accept the tissue and then once released, close around the tissue. They both are further used for the purpose of preventing movement of the clamped tissue such that an inserted electrode(s) does not shift or move causing damage to the tissue. The device of De Pedro successfully solves the problem of securing tissue by means of arching the base of to open a clamp. The component of the device od De Pedro sited in the previous office action is drawn to a mechanism for solving the same problem of the flaps of Korivi, wherein the user wanted to increase the space between the two 
Regarding claim 3 and its dependent claims, the applicant’s arguments, see pages 8-9, filed1/28/22, with respect to the rejection(s) of claim(s) 3 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Oh et al (U.S.PG Pub 20190060638 A1). See the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A).
Regarding claim 1, Korivi teaches a nerve cover for covering a nerve within a living body tissue to protect the nerve (Fig 1 teaches a nerve cuff that surrounds (covers) a nerve, providing protection; Fig 2; [0025] teaches the cuff encompasses the circumference of a target nerve; [0026]), the nerve cover comprising: a base of a flat plate shape (Figs 1 and 2 elements 100 and 200 respectively teach a nerve cuff having a flat base from which a pair of arms protrude up from and a pair of arms protrude downward from as highlighted below in the figs); and a pair of covers protruding upward from the base to form a hole for receiving a nerve, with one end attached to the base and  another end spaced apart from the one end (Figs 1 and 2 teach the cuffs having a pair of covers extending upwards from the base, separated by a longitudinal split that is normally held closed by a spring tension of the cuff), wherein when the base is bent in an arch shape when viewed from a side, a spacing between the pair of covers is expanded ([0025] teaches compressing he arms 120 and 115 to overcome the spring tension of the cuff opens the longitudinal split between the pair of cover, this compressing also causes the flat base they arms are connected to bend and arch, allowing the opening of the covers; [0026]; Fig 8 illustrates how arching the base by compressing the arms opens the longitudinal split of the cuff). However, Korivi fails to teach wherein the base is wider than the pair of covers.
 
    PNG
    media_image1.png
    405
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

De Pedro, now referred to as Pedro teaches, teaches a device in the same field of endeavor, wherein a base is arched to open a pair of teeth or covers for restraining and securing tissue (Figs 1-3 , and 5 elements 2, 3, 4, 5), wherein the base is a flat plate like shape, that is wider than the teeth, or covers (Fig 3 teaches the body having a flat base extending past the teeth/ covers and having stubs (12 

It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the base of Korivi to have a base wider than the covers, comprising further extending tabs that can be compressed and held by a clamping mechanism, rather than arms protruding from the base, as taught by Pedro, in order to allow someone to arch the base to open the overs until covers are parallel to create a wider opening of placing larger nerves and vessels in the cuff, and improve the stability of the cuff when sitting on the base, such that a needle or electrode located can be effectively and securely inserted into the tissue help by both side of the cover, as well as allow the cuff to be opened and closed by compressing and releasing the base.

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Brunnett et al (U.S. PG Pub 20100145222 A1).
Regarding claim 2, the modified invention of Korivi teaches claim 1, however fails to teach wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue.
Brunnett teaches a nerve cuff embodiment, wherein the base includes one or more fixing holes that are sutured with a string to fix the nerve cover to the living body tissue (Fig. 12 elements 444 and 442 teach fixing holes in the base to be sutured to fix a nerve cover to the living body; [0141]; [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Korivi to have the base include one or more fixing holes that are sutured with a 
 Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Korivi et al (U.S. PG Pub 20100168831 A1) in view of De Pedro (U.S. Patent 4177818 A) as applied to claim 1 above, and further in view of Oh et al (U.S. PG Pub 20190060638 A1).
Regarding claim 3, the modified invention of Korivi teaches, an apparatus for insertion of an electrode structure for inserting an electrode structure into a nerve within a living body tissue, however fails to teach the apparatus comprising: a nerve cover fixing part which fixes the nerve cover defined in claim 1 with the base being bent in an arch shape when viewed from the side and the spacing between the pair of covers being expanded; and an electrode structure fixing part in which the electrode structure is mounted, and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover; 2Application No.: 16/662,102Docket No.: KCL-138 (KIST)wherein the nerve cover fixing part is arranged opposite to the electrode structure fixing part and has a groove structure, the groove structure having an opening for accommodating the nerve cover and a protruding part bordering the opening on one side.
Oh, teaches a device in the same field of invention, comprising; : a nerve cover fixing part which fixes the nerve cover (Fig 3 element 110;  Fig. 4 element 110 teaches a nerve cover fixing plate for securing a nerve; [0033]; [0035]-[0036]; [0044]) 20an electrode structure fixing part in which the electrode structure is mounted and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover (Fig 5A-B elements 141 and 143 illustrates an electrode mounting structure wherein the electrodes 144  are mounted and moves linearly down to insert the electrode structure into the nerve held by the nerve cover taught in claim 1; Figs 7A-B; [0049]-[0050]); [0058] teaches the electrode structure attached to the electrode mount is pushed downward through an opening an is linearly inserted into the 
It would have been obvious to one of ordinary skill in the art before the effective filling date to further modify the system of Korivi to include a nerve fixing plate having a nerve fixing groove, as taught by Oh, configured to hold the nerve being held in the nerve cover, so as to secure the nerve in place without having the nerve directly contact the fixing plate therefore preventing trauma to the tissue, as well as an electrode structure fixing part in which the electrode structure is mounted, and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode structure into the nerve surrounded by the nerve cover, as taught by Oh , in order to allow for a user to easily and accurately implant or insert an electrode structure into a nerve being held by the nerve fixing plate while minimizing damage to the nerve and structure and preventing movement of the nerve during insertion to further prevent unwanted trauma.
Claim 3-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Oh et al (U.S. PG Pub 20190060638 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1)and in further view of De Pedro (U.S. Patent 4177818 A).
Regarding claim 3, Oh teaches an apparatus for insertion of an electrode structure for inserting an electrode structure into a nerve within a living body tissue, comprising: a nerve cover fixing part(Fig 3 element 110;  Fig. 4 element 110 teaches a nerve cover fixing plate for securing a nerve; [0033]; [0035]-[0036]; [0044]); and an electrode structure fixing part in which the electrode structure is mounted, and which linearly moves the mounted electrode structure in an insertion direction to insert the electrode 
Korivi teaches a nerve cover for covering a nerve within a living body tissue to protect the nerve (Fig 1 teaches a nerve cuff that surrounds (covers) a nerve, providing protection; Fig 2; [0025] teaches the cuff encompasses the circumference of a target nerve; [0026]), the nerve cover comprising: a base of a flat plate shape (Figs 1 and 2 elements 100 and 200 respectively teach a nerve cuff having a flat base from which a pair of arms protrude up from and a pair of arms protrude downward from as highlighted below in the figs); and a pair of covers protruding upward from the base to form a hole for receiving a nerve, with one end attached to the base and  another end spaced apart from the one end (Figs 1 and 2 teach the cuffs having a pair of covers extending upwards from the base, separated by a longitudinal split that is normally held closed by a spring tension of the cuff), wherein when the base is bent in an arch shape when viewed from a side, a spacing between the pair of covers is expanded ([0025] teaches compressing he arms 120 and 115 to overcome the spring tension of the cuff opens the longitudinal split 
 
    PNG
    media_image1.png
    405
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

De Pedro, now referred to as Pedro teaches, teaches a device in the same field of endeavor/ problem solving field, wherein a base is arched to open a pair of teeth or covers for restraining and securing tissue (Figs 1-3 , and 5 elements 2, 3, 4, 5), wherein the base is a flat plate like shape, that is wider than the teeth, or covers (Fig 3 teaches the body having a flat base extending past the teeth/ covers and having stubs (12 and 13) extending event further past them. This allows for the flat base of the body to be pinched and held open using forceps or a clamping mechanism and arch the base to open the teeth until the teeth are nearly parallel, and when released, the bending body returns to its more closed configuration (Fig 5-8; Col 2 lines 35-60).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the system of Oh, to have the adjustable nerve fixing plate, to be configured to secure the nerve fixing cover, taught by Korivi, in order to hold and protect the nerve from contacting the fixing plated, such that the nerve is protected from unwanted trauma caused by the nerve interfacing with the fixing plate, wherein the nerve cover a base wider than the covers, comprising further extending tabs that can be compressed and held by the adjustable nerve fixing plate mechanism, as taught by Pedro, in order to allow someone to arch the base to open the overs until covers are parallel to create a wider 
Regarding claim 4, the modified system of Oh teaches the system of claim 3, further comprising: further comprising: a pressing part which applies a force to the electrode structure fixing part to move the electrode structure in the insertion direction (Fig 7A-C element 130 teaches a pressing part which applies a force to the electrode structure fixing part to move the electrode structure in the insertion direction; [0031]; [0034]-[0035]; [0049]; [0058] ;[0063]; [0069]).
Regarding claim 5, the modified system of Oh teaches the system of claim 4, wherein the electrode structure fixing part is connected with the pressing part by a central pole, and the force applied to the pressing part is transferred to the electrode structure fixing part through the center pole (Fig 5A-B element 132 teaches a center pole connected to the electrode structure fixing part; [0033]; [0036]; [0049]-[0050]; [0058]).
Regarding claim 6, the modified system of Oh teaches the system of claim 5, further comprising: an elastic element disposed between an elastic press plate attached to the center pole (Fig 2 element 162 teaches an elastic element disposed between an elastic press plate 140 and a fixing plate 146 attached to the center pole 132; [0039]-[0040]; [0050]; [0069]) and a support through which the center pole moves, wherein the elastic element is compressed against the support as the center pole moves when a force above a threshold is applied to the pressing part (Fig 2 element 140; Fig 5A-B element 141 teaches a support that the center pole move through when the force is above a threshold is applied to the pressing part; [0033]; [0039]-[0040]; [0049]).
Regarding claim 7, the modified system of Oh teaches the system of claim 3, wherein the electrode structure fixing part includes a magnetic element inside, and the electrode structure includes 
Regarding claim 9, the modified system of Oh teaches the system of claim 3, however fails to teach wherein the nerve cover is made of a soft material having an elastic property, and while the electrode structure is inserted into the nerve surrounded by the nerve cover through the linear movement, the base bent into the arch shape is restored to a flat shape and the expanded spacing between the pair of covers is restored to an original spacing.
Korivi teaches a nerve cover is made of a soft material having an elastic property ([0028]; [0030]; [0043] teaches the nerve cover being made of a flexible silicone elastomer), and while the electrode structure is inserted into the nerve surrounded by the nerve cover through the linear movement, the base bent into the arch shape is restored to a flat shape and the expanded spacing between the pair of covers is restored to an original spacing ([ABS] teaches that once a compressive force holding the cover open is removed, the spring tension of the cuff restored it to its normal closed position; [0023]; [0025]; [0026]).
Regarding claim 11, the modified system of Oh teaches the system of claim 3, further comprising: the electrode structure; wherein the electrode structure comprises a three-dimensional multielectrode array (Fig 4 element 144 illustrates the electrode structure is a three-dimensional multielectrode array; Fig 5A-B element 144; [0044] teaches the electrode structure having a width and is therefore 3 dimensional).
Regarding claim 12, the modified system of Oh teaches the system of claim 11, wherein the three-dimensional multielectrode array has an asymmetrical body with one wide and flat surface and another surface that becomes narrower in a curve shape, and includes a plurality of probes on the wide and flat surface of the body ([0051]-[0052] teaches an embodiment of the shape of the electrode structure, however clarifies that it is non limiting; Fig 5A-B element 144 teaches an electrode structure, wherein 
Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Oh et al (U.S. PG Pub 20190060638 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1) and in further view of De Pedro (U.S. Patent 4177818 A) as applied to claim 3, and in further view of Gerber et al (U.S. PG Pub 20060247682 A1).
Regarding claim 8, the modified system of Oh teaches the system of claim 3, but fails to teach wherein the electrode structure is fixed to the electrode structure fixing part by a negative pressure, and when the negative pressure is removed, is separated from the electrode structure fixing part.
Gerber teaches a device in the same field of endeavor, wherein a sensor is deployed within human tissue by a deployment device, wherein the sensor is attached to the deployment device by a vacuum creating negative pressure, and the sensor is deployed into the tissue and detached from the deployment device by releasing the negative pressure or applying positive pressure ([0072]; [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified the system of Hwang to have the electrode structure is fixed to the electrode structure fixing part by a negative pressure, and when the negative pressure is removed, is separated from the electrode structure fixing part, in order to aid in the detachment of the electrode structure into the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Oh et al (U.S. PG Pub 20190060638 A1) in view of Korivi et al (U.S. PG Pub 20100168831 A1) and in further view of De Pedro (U.S. Patent 4177818 A) as applied to claim 3, and in further view of Hwang et al (U.S. PG Pub 20180104478 A1).
Regarding claim 10, the modified invention of Oh teaches claim 4, further comprising: a high frequency vibration motor attached to the pressing part or the electrode structure fixing part, wherein the high frequency vibration motor reduces a pressure and friction applied to the living body tissue while the electrode structure is inserted into the nerve.
Hwang teaches a device in the same field of invention, comprising a high frequency vibration motor attached to the pressing part or the electrode structure fixing part ([0012] teaches a vibration generator connected to the electrode fixing unit; [0022] teaches the vibration generator is connected to be slidable in the insertion direction; [0078]; [0081]), wherein the high frequency vibration motor reduces a pressure and friction applied to the living body tissue while the electrode structure is inserted into the nerve ([0058] teaches that the vibration from the vibration generator can prevent damage and deformation of the nerve body).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have further modified Oh to comprise a high frequency vibration motor attached to the pressing part. wherein the high frequency vibration motor reduces a pressure and friction applied to the living body tissue while the electrode structure is inserted into the nerve, as taught by Hwang, in order to assist the electrode insertion to prevent unwanted damage and deformation of the nerve body during insertion (Hwang [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792